Citation Nr: 9901148	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss as secondary to service-connected sinusitis.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left nephrectomy with rib transection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1942 to September 
1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  By a rating decision issued in November 
1994, the RO denied entitlement to service connection for 
hearing loss secondary to service-connected sinusitis.  By a 
rating decision issued in April 1995, the RO denied a claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left nephrectomy with rib transection.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a June 1993 surgical procedure for 
treatment of service-connected sinusitis aggravated a hearing 
loss disability.  The veteran also contends that if VA had 
instituted immediate treatment of a left kidney abnormality 
found in January 1992, he could have been spared removal of 
that kidney later, in May 1992.  The veteran further contends 
that he has continued pain and swelling in his abdomen and 
back as a result of the nephrectomy performed by VA in May 
1992.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claim of entitlement to 
service connection for hearing loss secondary to service-
connected sinusitis is not well-grounded.  It is also the 
decision of the Board that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a nephrectomy 
performed in May 1992 or for residuals of that surgery is not 
well-grounded.


FINDINGS OF FACT

1.  There is no medical evidence that the veterans service-
connected sinusitis caused, aggravated, or is in any way 
related to a current bilateral sensorineural hearing loss.

2.  There is no medical evidence that VA treatment of a left 
kidney mass first identified in January 1992 resulted in loss 
of that kidney through nephrectomy in May 1992, nor is there 
competent medical evidence of additional disability, other 
than absence of the left kidney, residual to the May 1992 
nephrectomy.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for a hearing loss disorder as secondary to or aggravated by 
service-connected sinusitis is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for compensation under 38 U.S.C.A. § 1151 for 
loss of the left kidney, or for residuals other than loss of 
a left kidney, as a result of a May 1992 nephrectomy is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant for veterans benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
Thus, the threshold question to be answered with respect to 
each of the veterans claims is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If a claim for service connection is not well-
grounded, the appeal must fail, and there is no duty to 
assist the veteran further in the development of that claim.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  In cases such 
as this, where the determinative issue is one involving 
medical causation, competent medical evidence in support of 
the claim is required for the claim to be well grounded.  Id; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Service connection is warranted for a chronic disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  Certain diseases, such as sensorineural 
hearing loss, are defined by statute or regulation as 
chronic, and may be presumed service connected if the disease 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  This regulation 
has been interpreted to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).

1.  Claim for Hearing Loss as Secondary to Service-Connected 
Sinusitis

The veteran has submitted numerous statements contending that 
a bilateral hearing loss increased greatly in severity after 
his service-connected sinusitis increased in severity, and he 
underwent private surgical treatment in May 1993.  On VA 
examination of the sinuses in August 1993, chronic mucosal 
thickening was present, and the examiner opined that further 
surgical treatment might be required.

On VA audiology examinations in March 1994 and September 
1994, the veteran reported a long-standing hearing loss.  The 
examinations confirmed that the veteran had a bilateral 
hearing loss, more severe on the left.  

In a November 1994 VA medical opinion provided after review 
of the August 1993 examination of the sinuses and the 1994 VA 
audiology examinations, the reviewer stated, To the best of 
my knowledge, there is no connection between sinusitis and a 
sensorineural hearing loss.  

On VA examination conducted in November 1996, the veteran 
complained of bilateral hearing loss, worse with worsening of 
his sinus problems since 1992.  The examination reflected 
current symptoms and findings, but was silent as to any 
relationship between sinusitis and the severity of hearing 
loss.  

In an August 1997 VA medical opinion, the physician stated 
that chronic sinus infection can affect the middle ear, but 
that there is no evidence that the veteran in this case has 
problems with his middle ear.  The examiner concluded that 
although the veterans sinusitis was aggravated and his 
hearing loss was becoming more severe, there was no 
connection between the worsening sinusitis and sensorineural 
hearing loss.

In an October 1997 medical opinion, the physician stated that 
the veterans bilateral sensorineural hearing and his chronic 
sinusitis are two separate problems.  The physician states 
that the veterans bilateral sensorineural hearing loss was 
associated with damage to the inner ear, without conductive 
hearing loss.  The physician specifically noted that, 
although it is possible that chronic recurrent sinus 
infections can be associated with ear problems, the effects 
of such infectious or inflammatory origins would result in 
conductive hearing loss.  The physician concluded that, as 
there was no conductive hearing loss, the veterans sinusitis 
was not related to his high frequency sensorineural hearing 
loss.

The veteran has not submitted any competent medical evidence 
to support his contention that service-connected chronic 
sinusitis aggravated a hearing loss.  The veterans 
statements alone, in the absence of any supporting medical 
evidence, are not competent medical evidence to establish a 
well-grounded claim for service connection for hearing loss 
as secondary to service-connected sinusitis.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

The only medical evidence of record which comments on the 
relationship between the veterans sinusitis and the current 
severity of a bilateral sensorineural hearing loss are the VA 
medical opinions provided in November 1994, August 1997, and 
October 1997.  Each of those opinions contradicts the 
veterans lay assertion that his service-connected sinusitis 
increased the severity of his hearing loss.  

The veteran does not have education or experience which 
requires the Board to accept his lay evidence as competent to 
establish etiology or aggravation of his current hearing loss 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In the absence of any competent medical evidence to 
support his lay belief that increased severity of service-
connected sinusitis increased the severity of a bilateral 
hearing loss, the claim is not well-grounded.

The Board recognizes that the RO did not specifically notify 
the veteran that his claim was not well-grounded.  However, 
the RO did notify the veteran that a well-grounded claim was 
required, and that proof of the claim required evidence that 
hearing loss was related to service or a service-connected 
disability.  The Board further notes that, when the RO does 
not specifically address the question of whether a claim is 
well-grounded, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
claim for service connection for the claimed condition, and 
the reasons why his current claim is inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

As the veteran has not submitted evidence sufficient to 
establish a well-grounded claim of entitlement to service 
connection for a hearing loss as secondary to or aggravated 
by service-connected sinusitis, his appeal must be denied.  

2.  Claim under 38 U.S.C.A. § 1151 for Left Nephrectomy and 
Residuals

Under the law, where a veteran sustains a disease or injury 
or aggravation of an existing disease or injury due to VA 
training, hospitalization, medical treatment, surgical 
treatment, or examination, and such injury or aggravation 
results in additional disability to or the death of the 
veteran, disability or dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 1998).  Compensation under 38 
U.S.C.A. § 1151, however, is not payable when an additional 
disability results from the natural progression of an 
underlying disability.  38 C.F.R. § 3.358(b)(2) (1998); Brown 
v. Gardner, 115 S.Ct. 552, 556 n.3 (1994) (Gardner).

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Gardner, 115 S.Ct. 552 (1994); but see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) (amended to require showing of 
negligence or fault for recovery for claims filed under 
38 U.S.C.A. § 1151 on or after October 1, 1997).  Although 
the veteran need not show that additional disability resulted 
from fault or negligence in treatment, the veteran must still 
establish that the claimed additional disability is present 
and did, in fact, result from VA treatment.  38 C.F.R. 
§ 3.358(c)(1)-(c)(2) (1998).

In this case, the veteran contends that, if VA had 
immediately instituted treatment for a kidney abnormality 
identified in January 1992, he would not have had to undergo 
removal of his left kidney in May 1992.  He thus contends 
that he is entitled to compensation for the absence of his 
left kidney.  He also contends that he suffers additional 
residual disability, manifested by abdominal swelling and by 
back pain, over and above the loss of the left kidney.  In 
determining whether the veteran has met the threshold 
requirement for establishing a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151, the Board will 
consider the evidence as to each of these contentions.

The evidence of record reflects that, during evaluation of 
bladder outlet obstruction and rectal bleeding in January 
1992, a mass on the veterans left kidney was identified.  
During VA hospitalization in March 1992, a computerized 
tomography scan (CT scan) of the abdomen was performed, and 
the presence of a suspected mass on the left kidney was 
confirmed.  During VA hospitalization in April 1992, renal 
angiogram, renal ultrasound, bone scan, and CT-scan of the 
thorax were performed, and the diagnosis of suspected 
hypernephroma of the left kidney was confirmed.  A May 1992 
pathology report discloses adenocarcinoma, left kidney, 
hypernephroma type, not showing evidence of extrarenal or 
vascular invasion.  

The Board notes in particular that, although the record of 
the veterans treatment in March and April 1992 reflects 
multiple diagnostic procedures to determine whether there 
were abnormalities, such as metastases, in other organs or 
areas of the body, there is no evidence that any treatment 
other than removal of the left kidney was proposed or 
suggested at any time.  In particular, there is no medical 
evidence of record which establishes or suggests that any 
alternative treatment other than removal of the kidney was 
available or might be effective.  

The veteran has not submitted any medical evidence or opinion 
in support of his belief that definitive VA treatment in May 
1992 of an asymptomatic renal cancer first identified in 
January 1992, as an incidental finding during VA treatment 
rendered for a different complaint, represents  delay in 
treatment.  Moreover, the veteran has not submitted any 
medical evidence or opinion in support of his belief that 
immediate treatment of the abnormality identified in January 
1992 could have prevented removal of the left kidney in May 
1992, nor does the Board find that the evidence of record 
suggests that such a contention is plausible.  The Board 
finds that the veteran has not established a plausible claim 
that definitive treatment prior to May 1992 could have 
prevented removal of the kidney.

The veteran also contends that he has additional disability 
due to the May 1992 nephrectomy beyond the loss of the 
kidney.  In particular, the veteran contended, in a July 1995 
substantive appeal to the Board, that he has experienced 
swelling and pain in his abdomen and back continuously since 
the May 1992 nephrectomy.  

VA radiologic examination conducted in April 1976 disclosed 
osteoarthritic changes, bulging discs, and anterior spur 
formation in the dorsal spine.  Private clinical records 
dated from April 1985 through August 1990 reflect continuing 
complaints of dorsal and lumbosacral back pain, as well as 
occasional complaints of abdominal pain.  In a statement 
submitted by the veteran in June 1991, he stated that he was 
unable to work as the result of an injury to his back and a 
broken rib.  

The summary of private hospitalization in June 1993 reflects 
that the veteran had atherosclerotic cardiovascular disease, 
unstable angina, and congestive heart failure, but is silent 
as to complaints, diagnosis, or treatment of residuals of a 
left nephrectomy.  

VA outpatient notes dated in February 1995 disclose that the 
veteran complained of left flank pain.  The examiner 
questioned whether this pain might be neuritic pain referable 
to the veterans scar site, and the veteran was referred for 
a nerve block.  However, a nerve block disclosed that there 
was no neuroma or incisional cause of pain.  The veteran 
continued to complain of mild pain to palpation of the mid-
thoracic spine, among other complaints, according to VA 
outpatient records dated from February 1995 through July 
1995, and a tentative diagnosis of polyarthraligia was 
established.  The summary of VA hospitalization in July 1995 
though August 1995 reflects diagnosis of questionable 
polymyalgia rheumatica, hiatal hernia, history of upper 
gastrointestinal bleedings, and degenerative joint disease, 
among other diagnoses.  That summary is silent as to 
complaints, diagnosis, or treatment of residuals of a left 
nephrectomy.  

The veteran has no specialized education or experience which 
requires the Board to accept his lay statements that he 
currently has abdominal or back pain or swelling as competent 
to establish the diagnosis or etiology of those complaints.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
particular, the Board notes that there are numerous abdominal 
complaints and complaints of back pain prior to a left 
nephrectomy in May 1992.  The Board also notes that there is 
no specific medical diagnosis relating a current abdominal or 
back complaint to the May 1992 left nephrectomy.  Moreover, 
the Board notes that there veteran has numerous medical 
diagnoses related to the gastrointestinal and musculoskeletal 
systems.  

The Board finds that VA and private medical records which 
reflect that the veteran had abdominal and back pain prior to 
the May 1992 nephrectomy, and the current VA records which 
provide diagnoses of abdominal and back complaints unrelated 
to a May 1992 nephrectomy, appear inconsistent with the 
veterans assertion that his current abdominal and back 
complaints are due to the nephrectomy.  The Board further 
finds that, given the numerous medical diagnoses of record, 
it would be unreasonable for the Board to conclude that the 
veterans statements as to the etiology of current abdominal 
and back complaints was sufficient to establish a well-
grounded claim, in the absence of supporting medical 
evidence.




In the absence of competent medical evidence or opinion which 
supports or is consistent with the veterans contention that 
he currently has abdominal or back disability due to a 
nephrectomy performed by VA in May 1992, the veteran has not 
submitted a plausible claim that he has an additional 
disability for purposes of 38 U.S.C.A. § 1151.  38 C.F.R. 
§ 3.358(c).  The Board notes that absence of the left kidney 
is the necessary consequence of the left nephrectomy to 
which the veteran consented.  Therefore, the absence of the 
left kidney is not an additional disability within the 
meaning of 38 U.S.C.A. § 1151, unless the veteran establishes 
a well-grounded claim that the left nephrectomy was not 
necessary.  38 C.F.R. § 3.358(c)(3).  As discussed above, the 
veteran has not submitted a plausible claim that the 
nephrectomy was unnecessary.  

By a supplemental statement of the case dated in July 1995, 
the RO notified the veteran of amendment of 38 C.F.R. 
§ 3.358, the regulation governing claims under 38 U.S.C.A. 
§ 1151, in conformance with Gardner.  Although the RO did not 
discuss the veterans duty to submit evidence sufficient to 
establish a well-grounded claim in detail, the RO did notify 
the veteran that the provisions of 38 C.F.R. § 3.102 
regarding reasonable doubt did not substitute for evidence in 
support of the claim, and notified the veteran that he had 
not submitted competent evidence to establish that he 
currently had residuals of a nephrectomy other than absence 
of a kidney or that loss of the kidney was due to VA 
treatment.  The veteran has not indicated that there is any 
additional medical evidence available which might be relevant 
to establish his claim, nor does the evidence of record 
suggest that since evidence exists.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

Since the veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 on 
either of the alternative bases, the claim must be denied.  




ORDER

The claim of entitlement to service connection for a hearing 
loss as secondary to or aggravated by service-connected 
sinusitis is denied.

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for left nephrectomy with rib 
transection performed in May 1992, and for additional 
disability residual to that surgical procedure, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
